Citation Nr: 1549709	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than June 16, 2005, for the grant of service connection for depressive disorder, not otherwise specified.

2.  Entitlement to an increased (initial) evaluation in excess of 50 percent for depressive disorder, not otherwise specified.

3.  Entitlement to an increased (initial) evaluation in excess of 10 percent for a right wrist complex tear of the triangular fibrocartilage.

4.  Entitlement to an increased (initial) evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

5.  Entitlement to an increased evaluation in excess of 20 percent for limitation of supination and/or pronation, left forearm.

6.  Entitlement to an increased evaluation in excess of 30 percent for malunion and deformity of the distal radius, residual fracture with open reduction internal fixation forearm of dominant left hand.

7.  Entitlement to an increased evaluation in excess of 30 percent for nonunion of styloid process of the left ulna, residual fracture with open reduction internal fixation forearm.

8.  Entitlement to an increased evaluation in excess of 10 percent for limitation of dorsal palmar flexion of the left wrist.

9.  Entitlement to an increased evaluation in excess of 10 percent for a residual scar left forearm (previously evaluated under DC 7805).

10.  Entitlement to an increased evaluation in excess of 10 percent for left lateral epicondylitis (previously evaluated as limitation of extension of left elbow).

11.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to October 1965, from November 1967 to November 1969, and from May 1976 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010, December 2010, October 2012, October 2014, and March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran filed a Notice of Disagreement (NOD) for the April 2010 decision in May 2010; for the December 2010 decision in February 2011; for the October 2012 decision in December 2012; for the October 2014 decision in January 2015; and for the March 2015 rating decision in April 2015.  The RO furnished the Veteran Statements of the Case (SOC), for the April 2010 decision in December 2010; for the December 2010 decision in December 2012; for the October 2012 decision in March 2015; and for the October 2014 decision in January 2015.  The Veteran filed a Substantive Appeal (VA Form 9), for the April 2010 decision in February 2011; for the December 2010 decision in January 2013; for the October 2012 decision in April 2015; and for the October 2014 decision in February 2015.

In a March 2015 rating decision, the RO, in pertinent part, granted service connection for left hand carpel tunnel syndrome, currently rated at 10 percent disabling.  In April 2015, the Veteran, by and through his attorney, filed a NOD, which contested the 10-percent rating assigned for the left hand carpel tunnel syndrome.  No SOC has yet been provided that addresses the propriety of the rating assigned for this discrete disability.  The Board's review of the claims file reveals, however, that the RO is still taking action on this same issue, as the Veteran requested a Decision Review Officer (DRO) review of the initial 10-percent evaluation assigned for the left hand carpel tunnel syndrome in the March 2015 rating decision.  See VA Letter, dated April 20, 2015.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  See 38 C.F.R. § 19.9(c) (2014).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to: (1) an earlier effect date for the grant of service connection for a depressive disorder, (2) an increased (initial) evaluation for a depressive disorder, (3) an increased (initial) evaluation for GERD, and (4) a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1. The Veteran is left-handed.
 
2. The Veteran's service-connected right wrist complex tear of the triangular fibrocartilage is manifested by painful limitation of motion and evidence of pain on movement, swelling, and pain or tenderness to palpation; there is no evidence of ankylosis.

3.  The Veteran's service-connected limitation dorsal palmar flexion of the left wrist is manifested by painful motion and evidence swelling, tenderness to palpation, and deformity; there is no evidence of ankylosis.

4.  The Veteran's service-connected limitation of supination and/or pronation, left forearm is manifested by, at most, limited pronation with motion lost beyond the last quarter of the arc and the hand does not approach full pronation, and supination limited to 30 degrees or less; there is no evidence of a limitation of pronation in which motion is lost beyond middle of arc, nor is there any showing of bone loss or fusion.

5.  The Veteran's service-connected malunion and deformity of distal radius, residual fracture with open reduction internal fixation forearm of dominant left hand is manifested by a nonunion in lower half, with false movement and no loss of bone substance or deformity.

6.  The Veteran's service-connected nonunion of styloid process of left ulna, residual fracture with open reduction internal fixation forearm is manifested by a nonunion in lower half, with false movement and no loss of bone substance or deformity.

7.  The Veteran's service-connected residual scar left forearm is manifested by a single painful and superficial scar without any characteristics of disfigurement.

8.  The Veteran's service-connected left lateral epicondylitis is manifested by limited motion and evidence of pain on movement; there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for service-connected right wrist complex tear of the triangular fibrocartilage have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).

2.  The criteria for an evaluation in excess of 10 percent for service-connected limitation dorsal palmar flexion of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).

3.  The criteria for an evaluation in excess of 20 percent for service-connected limitation of supination and/or pronation, left forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2014).

4.  The criteria for an evaluation in excess of 30 percent for service-connected malunion and deformity of distal radius, residual fracture with open reduction internal fixation forearm of dominant left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5212 (2014).

5.  The criteria for an evaluation in excess of 30 percent for service-connected nonunion of styloid process of left ulna, residual fracture with open reduction internal fixation forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5211 (2014).

6.  The criteria for a disability rating in excess of 10 percent for a residual scar left forearm are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.118, Diagnostic Code 7804 (2014).

7.  The criteria for a disability rating in excess of 10 percent for left lateral epicondylitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5207 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 VCAA

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The VCAA requires that a veteran be notified of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, for the issues of a limitation of supination of the left arm; malunion of left hand; left ulna; left wrist; scar; and left elbow, in a September 2012 letter, issued prior to the rating decision on appeal, and in the SOC, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased evaluation, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The Veteran was advised to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  As such, the Board finds that the duty to notify has been met.

Additionally, however, it is noted that for initial rating claims, such as the claim for the right wrist, where entitlement to disability benefits has been granted and initial ratings have been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board finds that the duty to notify has also been met in this regard.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, and the reports of VA examinations. 

The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The record contains no indication that additional evidence, which is relevant to the issues decided herein, is available and has not been associated with the claims file.  As there is no indication of any failure on the part of VA to provide additional notice or assistance, which reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where, as in the case of the evaluation for the right wrist, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 8 Vet. App. 202; 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014). 

The Veteran's bilateral wrists are currently evaluated as 10 percent disabling each in accordance with the General Rating Formula for the Musculoskeletal System.  38 C.F.R. § 4.71a, DC 5215.  A 10 percent evaluation is warranted for both major and minor extremities when there is dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  Id.  A 30 percent evaluation in the major extremity and 20 percent in the minor extremity is warranted for ankylosis that is favorable in 20 degrees to 30 degrees of dorsiflexion.  Id.  A 40 percent evaluation in the major extremity, as well as a 30 percent evaluation in the minor extremity, is warranted for ankylosis that is in any other position, except favorable.  Id.  A 50 percent evaluation in the major extremity, as well as a 40 percent evaluation in the minor extremity, is warranted for ankylosis that is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  Id.

The Veteran's limitation of supination and/or pronation, left forearm is currently evaluated as 20 percent disabling in accordance with the General Rating Formula for the Musculoskeletal System.  38 C.F.R. § 4.71a, DC 5213.  A 20 percent evaluation is warranted for the major extremity where there is a limitation of pronation in which motion is lost beyond last quarter of arc and the hand does not approach full pronation; as well as a loss of bone in which the hand is fixed near the middle of the arc or moderate pronation.  Id.  A 30 percent evaluation is warranted for the major extremity where there is a limitation of pronation in which motion is lost beyond middle of arc; as well as a loss of bone in which the hand is fixed in full pronation.  Id.  A 40 percent evaluation is warranted for the major extremity where there is a loss of bone in which the hand is fixed in supination or hyperpronation.  Id.

The Veteran's malunion and deformity of distal radius, residual fracture with open reduction internal fixation forearm of dominant left hand is currently evaluated as 30 percent disabling in accordance with the General Rating Formula for the Musculoskeletal System.  38 C.F.R. § 4.71a, DC 5212.   A 30 percent evaluation is warranted for the major extremity in which there is a nonunion in lower half, with false movement without loss of bone substance or deformity.  Id.  A 40 percent evaluation is warranted for the major extremity in which there is a nonunion in lower half, with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity.  Id.

The Veteran's nonunion of styloid process of left ulna, residual fracture with open reduction internal fixation forearm is currently evaluated as 30 percent disabling in accordance with the General Rating Formula for the Musculoskeletal System.  38 C.F.R. § 4.71a, DC 5211.  A 30 percent evaluation is warranted for the major extremity in which there is a nonunion in upper half, with false movement without loss of bone substance or deformity.   Id.  A 40 percent evaluation is warranted for the major extremity in which there is a nonunion in upper half, with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity.  Id.

The Veteran's left lateral epicondylitis is currently evaluated as 10 percent disabling in accordance with the General Rating Formula for the Musculoskeletal System.  38 C.F.R. § 4.71a, DCs 5205, 5206, 5207, 5208.   A 10 percent evaluation is warranted for the major extremity in which limitation of flexion is limited to 100 degrees or limitation of extension is limited to 60 degrees.  Id.  A 20 percent evaluation is warranted for the major extremity in which limitation of flexion is limited to 90 degrees or limitation of extension is limited to 75 degrees or flexion limited to 100 degrees and extension to 45 degrees.  Id.  A 30 percent evaluation is warranted for the major extremity in which limitation of flexion is limited to 70 degrees or limitation of extension is limited to 90 degrees.  Id.  A 40 percent evaluation is warranted for the major extremity in which limitation of flexion is limited to 55 degrees or limitation of extension is limited to 100 degrees, or ankylosis that is favorable, at an angle between 90 degrees and 70 degrees.  Id.  A 50 percent evaluation is warranted for the major extremity in which limitation of flexion is limited to 45 degrees or limitation of extension is limited to 110 degrees, or ankylosis that is intermediate, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees.  Id.  A 60 percent evaluation is warranted for ankylosis that is unfavorable, at an angle of less than 50 degrees or with complete loss of supination or pronation.  Id.

In all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.  38 C.F.R. § 4.71a, "The Elbow and the Forearm," Note.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's residual scar left forearm is currently evaluated as 10 percent disabling in accordance with the General Rating Formula for The Skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, and 7805.  The Board additionally notes that VA amended the ratings schedule pertaining to evaluation of scars for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008).   Because the Veteran's claim was received by VA in January 2010, the amendments are applicable in the present case.

A 10 percent evaluation is authorized for burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck: with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The 8 characteristics of disfigurement, for purposes of evaluation under Sec. 4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

A 10 percent evaluation is authorized for one or two scars that are unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent evaluation warranted for three or four scars that are unstable or painful.  Id.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful. Id.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

Background

Wrists

The Veteran contends that his right wrist complex tear of the triangular fibrocartilage and his limitation dorsal palmar flexion of the left wrist are worse than currently reflected by his evaluations of 10 percent each.  In this regard, the Veteran has provided statements that his wrist conditions cause pain that interferes with his normal motion.

A review of the Veteran's outpatient treatment records reveal that he has been continually treated for complaints of pain related to the bilateral wrists.  Limitation of motion has been noted at different occasions throughout the appeals period for both wrists.  However, there has been no documentation of any findings of ankylosis for either wrist.

The Veteran was provided with a VA examination in September 2011.  At the examination it was noted that the Veteran's left hand was his dominant hand.  The Veteran complained of left wrist pain, stiffness, decreased speed of joint motion.  The Veteran experiences flare-ups in the left wrist that are daily, severe, and constant.  There were objective signs of swelling and tenderness to the left wrist.  The Veteran complained of doing activities with the left hand, particularly writing.  Additional findings for the left wrist included crepitus, tenderness, pain at rest, and guarding of movement.  Range of motion testing for the bilateral wrists revealed left dorsiflexion of 28 degrees, left palmar flexion of 30 degrees, left radial deviation of 10 degrees, left ulnar deviation of 10 degrees, right dorsiflexion of 70 degrees, right palmar flexion of 80 degrees, right radial deviation of 20 degrees, and right ulnar deviation of 45 degrees.  There was pain noted with motion on the left side, but no pain noted with motion for the right side.  There was objective evidence of additional pain for the left side following repetition.  There was no additional loss of motion for either side after repetition.  There were no findings of ankylosis.  X-rays revealed degenerative changes in the left wrist.  The Veteran was diagnosed with limitation in dorsal and palmar flexion of the left wrist.  Effects on occupation were noted to be decreased mobility, problems with lifting and carrying, and pain.  Effects on activities of daily living included no effects on feeding, moderate effects on chores, shopping, exercise, traveling, bathing, dressing, toileting, grooming, and driving, and preventing sports and recreation. 

The Veteran was provided with an additional VA examination in October 2012.  At the examination it was noted that the Veteran was left hand dominant.  The Veteran reported flare-ups from repetitive activities with his left hand and wrist, to include simple activities such as personal hygiene after bowel movements which aggravate his left wrist pain.  Range of motion testing for the bilateral wrists revealed left dorsiflexion of 30 degrees, left palmar flexion of 25 degrees, right dorsiflexion of 70 degrees, and right palmar flexion of 75 degrees.  There was no objective evidence of painful motion for the right wrist.  Painful motion for the left wrist began at 20 degrees for palmar flexion and dorsiflexion.  There was no additional loss of motion or pain for either wrist upon repetition.  Functional impairments for the left wrist were noted to be less movement than normal, weakened movement, pain on movement, swelling, and deformity.  There were no functional impairments found for the right wrist.  There was also pain to palpation noted for the left wrist.  Muscle strength testing revealed active movement against some resistance for the left wrist and normal strength for the right wrist.  There was no finding of ankylosis.  Effects on the Veteran's occupation noted that he is left hand dominant and he is restricted as to not being able to grasp forcefully with his left hand or wrist.  He is should not perform repetitive activities with his left wrist and hand.

The Veteran was provided with an additional VA examination in August 2014.  Upon objective examination the Veteran was diagnosed with left wrist post traumatic degenerative joint disease, with decreased supination, pronation, and dorsiflexion, and decreased palmar flexion.  The Veteran was also diagnosed with right wrist complex tear of the triangular fibrocartilage with suspected detachment from the ulnar styloid.  It was noted that the Veteran was left-handed.  It was noted that the Veteran continues to complain of pain and decreased range of motion and decreased strength in his forearm and wrist with poor hand grip and difficulty to grasp objects and perform daily chores.  He also continues to complain of left wrist pain and increasingly more pain on his left upper extremities when he does use his left hand and now pain in his right wrist since he says he is overusing his right hand and wrist since the left hand and wrist are very painful to him.  Range of motion testing for the bilateral wrists revealed left dorsiflexion of 25 degrees with pain beginning at 15 degrees, left palmar flexion of 20 degrees with pain beginning at 10 degrees, right dorsiflexion of 55 degrees with pain beginning at 45 degrees, and right palmar flexion of 50 degrees, with pain beginning at 40 degrees.  There was no additional pain or loss of motion upon repetition.  Functional effects included less movement than normal, pain on movement, and swelling for both wrists and deformity on the left.  There was pain on palpation for both wrists.  Strength testing was normal for both wrists.  There was no finding of ankylosis.

Limitation of Supination Left Arm

The Veteran contends that the limitation of supination of his left arm is worse than currently reflected by his evaluation of 20 percent.

A review of outpatient treatment records shows that the Veteran's left arm has been manifested by a limitation of supination and pain.

The Veteran was provided with a VA examination in September 2011.  At this examination, the Veteran was provided with range of motion testing that revealed a left flexion of 145 degrees, left extension of 10 degrees, left pronation of 70 degrees, and a left supination of 45 degrees.  There was objective evidence of pain with movement of the left arm.  There was additional evidence of pain on repetition, but no additional loss of motion.  The Veteran was diagnosed with a limitation in range of motion supination and pronation of left forearm.  No loss of bone or bone fusion was noted.

The Veteran was provided with an additional VA examination in October 2012. After providing range of motion testing, the examiner determined that the Veteran's left arm only showed limited pronation with motion lost beyond the last quarter of the arc and the hand does not approach full pronation.  No loss of bone or bone fusion was noted.

The Veteran was provided with an additional VA examination in August 2014.  After providing range of motion testing, the examiner determined that the Veteran's left arm only showed supination limited to 30 degrees or less.  No loss of bone or bone fusion was noted.  In terms of functional effects, the examiner determined that the Veteran is also employable despite his service-connected limitation of supination and pronation of his left forearm.  He has work restrictions in that he cannot perform jobs which require him to use his dominant left arm repetitively or his hand and wrist to grasp forcefully.

Malunion of Distal Radius, Left Ulna, and Left Elbow

The Veteran contends that the disabilities affecting his left distal radius, left ulna, and left elbow are worse than currently reflected by his evaluations of 30 percent, 30 percent, and 10 percent respectively.

A review of outpatient treatment records shows that the Veteran's left distal radius, left ulna, and left elbow has been manifested by a limitation of motion and pain.

VA examination dated September 9, 2011 reported objective evidence of left elbow crepitus and tenderness.  Range of motion was reported with flexion of 145 degrees, extension of 10 degrees, pronation of 70 degrees and supination of 45 degrees.  Examiner reported pain at radial and ulnar aspect of left wrist.  There was no additional pain or loss of motion upon repetition.

VA examination dated October 10, 2012 reported left elbow flexion of 135 degrees, extension of 5 degrees.  There is evidence of tenderness to palpation at lateral epicondyle of left elbow.  There was limited pronation with motion lost beyond the last quarter of the arc, and hand does not approach full pronation.  There was no additional pain or loss of motion upon repetition.

VA examination dated August 8, 2014 reported left elbow flexion of 135 degrees and extension of 5 degrees.  There was objective evidence of pain on movement and localized tenderness.  Supination is limited to 30 degrees or less.  There was no additional pain or loss of motion upon repetition.

VA examination dated August 8, 2014 reported finding of left hand trigger finger third digit.  There was objective evidence of tenderness to palpation at A-1 pulley third digit on palmar base of middle finger.  There was no additional pain or loss of motion upon repetition.

The medical evidence of record does not reflect loss of bone substance (1 inch (2.5 cms.) or more) with a marked deformity for either the left distal radius or the left ulna.  There was no ankylosis noted for the left elbow.

Scar

The Veteran claims that his residual scar left forearm is worse than currently reflected by his evaluation of 10 percent.  To this effect, the Veteran has stated that his scar is very painful and has a shooting, electric-type sensation.

A review of the Veteran's outpatient treatment records shows that he has been treated for a scar.  There has been no discussion of effects of the scar other than pain.

The Veteran was provided with a VA examination in March 2010.  At this examination, upon objective testing, the Veteran was diagnosed with residuals of left forearm surgical scar.  There was only one scar noted on the volar ulnar left forearm.  The scar was linear with a maximum width of 1 centimeter and maximum length of 9.5 centimeters.  The Veteran indicates that he has remained with hypersensitivity to touch over medial and volar forearm.  There was no skin breakdown over the scar, but there were reports of pain.  The scar is superficial with no keloid formation, edema, or inflammation.  There are no other disabling effects.  There were no significant effects on employment or activities of daily living from the scar.

The Veteran was provided with an additional VA examination in September 2011.  At this examination, upon objective testing, the Veteran was diagnosed with residual scar left forearm.  There was only one scar noted on the distal last third of the left forearm near the wrist.  There was no skin breakdown over the scar, but there were reports of pain.  The maximum width was 1 centimeter and the maximum length was 8.5 centimeters.  The scar is superficial with no keloid formation, edema, or inflammation.  There are no other disabling effects.  There were no significant effects on employment or activities of daily living from the scar.

The Veteran was provided with an additional VA examination in October 2012.  At this examination, upon objective testing, the Veteran was diagnosed with residuals of surgical scar left forearm with attempted surgical excision of neuroma lateral antebrachial cutaneous nerve.  The Veteran stated that he has a residual scar on his left forearm which is very sensitive to touch and has had surgery to excise a neuroma, but he says this was not successful since he still has hypersensitivity to touch over the distal scar.  The Veteran complains of hypersensitivity to palpation over scar with electric type sensation over scar.  He has hypersensitivity to touch over his volar and medial forearm.  He says he has electric type sensation.  There is only one scar.  The scar is not both painful and unstable.  There is no loss of skin associated with the scar.  There is no disfigurement of the face, head, or neck associated with the scar.  The scar is not due to a burn.  The scar is located on the volar ulnar forearm.  It is linear with a length of 9 centimeters.  The scar is not deep.  The scar does not affect the Veteran's ability to work.

The Veteran was provided with an additional VA examination in August 2014.  At this examination, upon objective testing, the Veteran was diagnosed with residuals of surgical scar left forearm with attempted surgical excision of neuroma lateral antebrachial cutaneous nerve.  The Veteran stated that he has a residual scar on his left forearm which is very sensitive to touch and has had surgery to excise a neuroma, but he says this was not successful since he still has hypersensitivity to touch over the distal scar.  The Veteran complains of hypersensitivity to palpation over scar with electric type sensation over scar.  He has hypersensitivity to touch over his volar and medial forearm.  He says he has electric type sensation.  The scar is not both painful and unstable.  There is no disfigurement of the face, head, or neck associated with the scar.  The scar is not due to a burn.  The scar is located on the volar ulnar forearm.  It is linear with a length of 9 centimeters.  The scar does not affect the Veteran's ability to work.

Analysis

Right Wrist

The Veteran's service-connected right wrist complex tear of the triangular fibrocartilage is not manifested by evidence of any ankylosis.  Rather, he has a history of pain on movement, swelling, and pain or tenderness to palpation.  In order to be entitled to the next higher evaluation, the Veteran would need to show evidence of ankylosis.
 
The Veteran's service-connected right wrist complex tear of the triangular fibrocartilage, however, is manifested by painful limitation of motion.  At worst, the Veteran demonstrated painful limitation of motion of right dorsiflexion of 55 degrees with pain beginning at 45 degrees, and right palmar flexion of 50 degrees, with pain beginning at 40 degrees.  The Board notes that this limitation of motion does not even come close or approximate the requirement of dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  Rather, the Veteran's symptoms are more reflective of an evaluation of 10 percent in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also Liello v. Shinseki, No. 11-3789, 2013 WL 3461929, *2-3 (Vet. App. July 10, 2013) (nonprecedential decision) (explaining that the logic set forth in VAOPGCPREC 9-2004 is not limited to the knee but extends to the other joints as well).  However, as the Veteran is already currently compensated for a compensable limitation of painful motion and there is no showing of a separate compensable functional impairment, such as ankylosis, such discussion is rendered moot.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's right wrist complex tear of the triangular fibrocartilage at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected right wrist complex tear of the triangular fibrocartilage.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Code(s) 5003 and 5215.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's right wrist complex tear of the triangular fibrocartilage presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Left Wrist

The Veteran's service-connected limitation dorsal palmar flexion of the left wrist is not manifested by evidence of any ankylosis.  Rather, he has a history of pain on movement, swelling, pain or tenderness to palpation, and deformity.  In order to be entitled to the next higher evaluation, the Veteran would need to show evidence of ankylosis.
 
The Veteran's service-connected limitation dorsal palmar flexion of the left wrist, however, is manifested by painful limitation of motion.  At worst, the Veteran demonstrated painful limitation of motion of left dorsiflexion of 25 degrees with pain beginning at 15 degrees, left palmar flexion of 20 degrees with pain beginning at 10 degrees.  The Board notes that this limitation of motion does not even come close or approximate the requirement of dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  Rather, the Veteran's symptoms are more reflective of an evaluation of 10 percent in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262; see also Liello, No. 11-3789, 2013 WL 3461929, *2-3 (nonprecedential decision) (explaining that the logic set forth in VAOPGCPREC 9-2004 is not limited to the knee but extends to the other joints as well).  However, as the Veteran is already currently compensated for a compensable limitation of painful motion and there is no showing of a separate compensable functional impairment, such as ankylosis, such discussion is rendered moot.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's limitation dorsal palmar flexion of the left wrist at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. at 589.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher, 4 Vet. App. at 60.  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning, 4 Vet. App. at 229.

In Thun, 22 Vet. App. at 115-16, the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected limitation dorsal palmar flexion of the left wrist.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Code(s) 5003 and 5215.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's limitation dorsal palmar flexion of the left wrist presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Limitation of Supination Left Arm

The Veteran's service-connected limitation of supination and/or pronation, left forearm is not manifested by evidence of any bone loss, bone fusion, or motion lost beyond middle of arc.  Rather, he has a condition that is manifested by, at most, limited pronation with motion lost beyond the last quarter of the arc and the hand does not approach full pronation, and supination limited to 30 degrees or less.  In order to be entitled to the next higher evaluation, the Veteran would need to show evidence of a limitation in pronation lost beyond middle of arc (less than 45 degrees); the Veteran only has a limitation of pronation beyond a quarter of the arc (about 68 degrees).  Additionally, the Veteran could be entitled to a higher evaluation if it were shown that there was bone loss or bone fusion associated, however, the medical evidence of record does not reflect this during the appeal period.  As such, an evaluation of 20 percent most accurately reflects the severity of the Veteran's symptoms throughout the appeals period, as his limitation of pronation beyond the quarter of the arc supports this.
 
The evidence of record does not warrant ratings in excess of those assigned for the Veteran's limitation of supination and/or pronation, left forearm at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. at 589.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher, 4 Vet. App. at 60.  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning, 4 Vet. App. at 229.

In Thun, 22 Vet. App. at 115-16, the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected limitation of supination and/or pronation, left forearm.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Code 5213.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's limitation of supination and/or pronation, left forearm presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Malunion of Distal Radius

The Veteran's service-connected malunion and deformity of distal radius, residual fracture with open reduction internal fixation forearm of dominant left hand is not manifested by evidence of any loss of bone substance or deformity.  Rather, he has a condition that is manifested by, at most, limited motion and pain with a nonunion in lower half, with false movement.  In order to be entitled to the next higher evaluation, the Veteran would need to show evidence of a loss of bone substance and marked deformity; the medical evidence of record has not reflected any such bone loss or deformity during the appeals period.  As such, an evaluation of 30 percent most accurately reflects the severity of the Veteran's symptoms throughout the appeals period, as he only has a nonunion in lower half of the distal radius, with false movement.
 
The evidence of record does not warrant ratings in excess of those assigned for the Veteran's malunion and deformity of distal radius, residual fracture with open reduction internal fixation forearm of dominant left hand at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. at 589.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher, 4 Vet. App. at 60.  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning, 4 Vet. App. at 229.

In Thun, 22 Vet. App. at 115-16, the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected malunion and deformity of distal radius, residual fracture with open reduction internal fixation forearm of dominant left hand.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, non union, and false motion, is adequately contemplated by the rating criteria under Diagnostic Code 5212.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's malunion and deformity of distal radius, residual fracture with open reduction internal fixation forearm of dominant left hand presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



Left Ulna

The Veteran's service-connected for nonunion of styloid process of left ulna, residual fracture with open reduction internal fixation forearm is not manifested by evidence of any loss of bone substance or deformity.  Rather, he has a condition that is manifested by, at most, limited motion and pain with a nonunion in lower half, with false movement.  In order to be entitled to the next higher evaluation, the Veteran would need to show evidence of a loss of bone substance and marked deformity; the medical evidence of record has not reflected any such bone loss or deformity during the appeals period.  As such, an evaluation of 30 percent most accurately reflects the severity of the Veteran's symptoms throughout the appeals period, as he only has a nonunion in lower half of the left ulna, with false movement.
 
The evidence of record does not warrant ratings in excess of those assigned for the Veteran's for nonunion of styloid process of left ulna, residual fracture with open reduction internal fixation forearm at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. at 589.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher, 4 Vet. App. at 60.  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning, 4 Vet. App. at 229.

In Thun, 22 Vet. App. at 115-16, the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected for nonunion of styloid process of left ulna, residual fracture with open reduction internal fixation forearm.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, non union, and false motion, is adequately contemplated by the rating criteria under Diagnostic Code 5212.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's for nonunion of styloid process of left ulna, residual fracture with open reduction internal fixation forearm presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Scar

Based on the above, the Board finds that the Veteran's residual scar left forearm meets the criteria for a 10 percent evaluation, but not higher, throughout the entire appeal period.  This is because the medical evidence of record during the appeal period shows that he has one scar, and that it is superficial and painful.  In order to warrant the next higher evaluation, the evidence must show at least two of the eight characteristics of disfigurement or additional painful or unstable scars.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of any of the characteristics of disfigurement or the presence of any additional scars, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his residual scar left forearm.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's residual scar left forearm at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. at 589.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher, 4 Vet. App. at 60.  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning, 4 Vet. App. at 229.

In Thun, 22 Vet. App. at 115-16, the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected residual scar left forearm.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's pain is adequately contemplated by the rating criteria under the rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's residual scar left forearm presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Left Elbow

The Veteran's service-connected left lateral epicondylitis is not manifested by evidence of any ankylosis.  Rather, he has a history of pain on movement, swelling, and pain or tenderness to palpation.  In order to be entitled to the next higher evaluation, the Veteran would need to show evidence of ankylosis, flexion of at least 90 degrees or less, or extension of at least 75 degrees or greater.
 
The Veteran's service-connected left lateral epicondylitis, however, is manifested by painful limitation of motion.  At worst, the Veteran demonstrated painful limitation of motion of flexion 135 degrees and extension of 10 degrees.  The Board notes that this limitation of motion does not even come close or approximate the requirement of flexion of 90 degrees or extension of 75 degrees.  Rather, the Veteran's symptoms are more reflective of an evaluation of 10 percent in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262; see also Liello, No. 11-3789, 2013 WL 3461929, *2-3 (nonprecedential decision) (explaining that the logic set forth in VAOPGCPREC 9-2004 is not limited to the knee but extends to the other joints as well).  However, as the Veteran is already currently compensated for a compensable limitation of painful motion and there is no showing of a separate compensable functional impairment, such as ankylosis, such discussion is rendered moot.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left lateral epicondylitis at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. at 589.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher, 4 Vet. App. at 60.  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning, 4 Vet. App. at 229.

In Thun, 22 Vet. App. at 115-16, the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected left lateral epicondylitis.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Code(s) 5003,  5206, and 5207.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's left lateral epicondylitis presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased (initial) evaluation in excess of 10 percent for right wrist complex tear of the triangular fibrocartilage is denied.

Entitlement to an increased evaluation in excess of 20 percent for limitation of supination and/or pronation, left forearm, is denied.

Entitlement to an increased evaluation in excess of 30 percent for malunion and deformity of distal radius, residual fracture with open reduction internal fixation forearm of dominant left hand, is denied.

Entitlement to an increased evaluation in excess of 30 percent for nonunion of styloid process of left ulna, residual fracture with open reduction internal fixation forearm, is denied.

Entitlement to an increased evaluation in excess of 10 percent for limitation dorsal palmar flexion of the left wrist is denied.

Entitlement to an increased evaluation in excess of 10 percent for residual scar left forearm (previously evaluated under DC 7805) is denied.

Entitlement to an increased evaluation in excess of 10 percent for left lateral epicondylitis (previously evaluated as limitation of extension of left elbow) is denied.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Depressive Disorder

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id. 

The Board further notes that, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105  by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last SSOC without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board notes that, as the Veteran's appeal for his psychiatric disability was perfected in January 18, 2013, this new provision would not apply, as it is prior to the February 2013 effective date.  Therefore, the Veteran would still need to provide a waiver for this evidence and, in the absence of such, the evidence is returned to the AOJ for consideration and the claims related to such are, thus, remanded accordingly.

However, it is also noted that, currently, VA has not interpreted the aforementioned amendment to extend to evidence that was not submitted by the Veteran, such as evidence that was suggested by a submission, but gathered separately pursuant to the duty to assist.  Here, although the Veteran submitted additional evidence in September 2015 with a written waiver of RO consideration by the Veteran's attorney, which included treatment records from April 2014, December 2014, and a private social and industrial survey dated in June 2015, it appears that the RO independently developed evidence that is relevant to the Veteran's claim for an increased initial evaluation and earlier effective date for his depression and TDIU by virtue of recently obtained Social Security Administration (SSA) records.  These records, that appear to have been obtained and associated with the claims file in October 2015, detail the Veteran's receipt of such benefits on the partial basis of his psychiatric disorder.  As such, the Board finds that these records are pertinent to the inquiry at hand in regard to the Veteran's claim for an increased initial evaluation and earlier effective date for his depression and TDIU.

The Veteran did not submit the evidence in question (i.e. the SSA records).  Rather, this evidence was developed by VA based upon its duty to assist.  As such, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration in this case, as he was not the originator of this evidence submission.  Furthermore, there is no indication in the claims file that the Veteran has any objections, either explicitly or constructively, to this evidence being first reviewed by the AOJ.  As such, the claim should be remanded so that the RO may review this evidence in light of the Veteran's appeal and consider it accordingly.

GERD

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here the Veteran was last provided with a VA examination for his GERD in March 2010.  At that time, the Veteran's symptoms were manifested by epigastric burning pain, with nausea and diarrhea 1 to 3 times per week.  There was no evidence of malnutrition or anemia.  Since that examination, the Veteran has contended that his condition has worsened.

Although the March 2010 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, it is also noted that the Veteran's last examination over five years old and he contends that his condition has worsened since that time.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected GERD.

TDIU

As to the issue of entitlement to a TDIU rating, the issue of a depressive disorder, which is being remanded herein, is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue concerning an increased (initial) evaluation for the service-connected depressive disorder must be addressed by the agency of original jurisdiction before the Board renders a decision on the issue of a TDIU, as such findings may negate the provision of such benefits.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, the AOJ should then review and consider the newly obtained SSA records, as they relate to the Veteran's depressive disorder in the first instance and conduct any further development that may be necessary.

3. The Veteran should also be scheduled with an appropriate in-person examination to determine the current severity of the Veteran's GERD. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner is to discuss the effects of the Veteran's GERD, in and of itself, on his employability, activities of daily living, social life, and family life. Any allocation of symptoms or findings of the Veteran's current condition must be sufficiently explained.

4. Review the examination report to ensure that it is in substantial compliance with the directives of this remand. If the report is deficient, then the AOJ should take corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


